Case 1:19-cv-03344-FB-RML Document 13 Filed 02/24/21 Page 1 of 2 PageID #: 67




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------x
MICHAEL FEINSTEIN,

                      Plaintiff,
                                                    MEMORANDUM AND ORDER
       -against-                                    Case No. 19-CV-3344 (FB) (RML)

RICHARD A. CARRANZA, in his
official capacity as Chancellor of the
New York City Department of
Education, and the NEW YORK CITY
DEPARTMENT OF EDUCATION,

                       Defendants.
------------------------------------------------x

Appearances:
For the Plaintiff:                                  For the Defendants:
HOWARD BORKMAN                                      DEVIN S. COHEN
1501 Broadway, 21st Floor                           Assistant Corporation Counsel
New York, New York 10036                            100 Church Street
                                                    New York, New York 10007

BLOCK, Senior District Judge:

       Michael Feinstein, a teacher employed by the New York City Department of

Education, alleges that he was subject to a hostile work environment and otherwise

subjected to discrimination based on his religion, in violation of Title VII of the Civil

Rights Act of 1964, as well as the New York State Human Rights Law and the New

York City Human Rights Law. The defendants move to dismiss on the ground that

his complaint was not timely filed under 42 U.S.C. § 2000e-5(f)(1).



                                                1
Case 1:19-cv-03344-FB-RML Document 13 Filed 02/24/21 Page 2 of 2 PageID #: 68




      The cited statute requires a plaintiff to file his or complaint within 90 days of

receiving a right-to-sue letter from the Equal Employment Opportunity

Commission. This time limit is treated “not as [a] jurisdictional predicate[], but as

[a] limitations period[] subject to equitable tolling.” Johnson v. Al Tech Specialties

Steel Corp., 731 F.2d 143, 146 (2d Cir. 1984). In the absence of tolling, “the court

cannot extend the limitations period by even one day.” Id. (quoting Rice v. New

England Coll., 676 F.2d 9, 11 (1st Cir. 1982)).

      Feinstein’s complaint alleges that he received a right-to-sue letter on March

6, 2019. His complaint was due to be filed by June 4, 2019. It was not filed,

however, until June 5, 2019. He has not offered any grounds for equitable tolling.

Indeed, he has not responded to the defendants’ motion as all.

      Thus, Feinstein’s Title VII claim is untimely. And “[i]n general, where the

federal claims are dismissed before trial, the state claims should be dismissed as

well.” Marcus v. AT&T Corp., 138 F.3d 46, 57 (2d Cir. 1998). Accordingly, the

defendants’ motion is granted and Feinstein’s complaint is dismissed.

      SO ORDERED.



                                              _/S/ Frederic Block__________
                                              FREDERIC BLOCK
                                              Senior United States District Judge
Brooklyn, New York
February 24, 2021

                                          2
